DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, and 19 recites the limitations "the first game window" and “each active game window“ in claims 1, 10 and 19 respectively.  There is insufficient antecedent basis for this limitation in 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game or advertising) in order to determine a financial obligation without a practical application. As per step 1 examiner recognizes that claims 10-18 are directed to a computer-implemented method of operating a game.  However, examiner recognizes that the claims fail to indicate the method steps are performed by a processor or controller of the computer system and therefore may be mental steps performed by a user instead of a computer.  Specifically the display can be used to display information via a player’s steps and not the gaming machine such as displaying information on the display device.  Therefore these claims are directed to an abstract idea.  Applicant should include a processor or controller to perform the indicated method steps.  As per claims 1-9 and 19-20 the claims are directed to a gaming device and therefore meet the requirements of step 1.  As per step 2A the claim(s) recite(s) “a plurality of reel strips, each comprising non-configurable symbols and at least one configurable symbol, instructions which when executed by the control system cause the processor to: assign, in each game instance, a prize to at least each configurable symbol selected for display; initiate a free game series in response to a trigger condition being met in a base game; control a display of the display system to present a plurality of options, each option defining a number of free games and a threshold number of configurable symbols that sets an additional feature trigger condition when the option is selected, wherein the options are arranged such that for relatively more free games, the threshold number of configurable symbols increases; receive a player selection from among the plurality of options; evaluate whether the additional feature trigger condition corresponding to the player selection is met in at least one free game; initiate, responsive to the additional feature trigger condition being met, a plurality of additional feature game instances, wherein when the plurality of additional feature game instances are initiated, at least the first game window is active and the configurable symbols that met the feature trigger condition are held in their respective positions from the free game; and perform a pay evaluation at the conclusion of the additional feature game instances based on prizes assigned to configurable symbols in each active game window.” which reads on a game comprising rules regarding the determination of a random outcome including the use of a plurality of instances based on a trigger which are provided without a wager and steps for retriggering wherein the retriggering is set by a player’s input.  Additional language includes additional steps regarding how to determine a outcome or how many instances to provide.  Examiner further recognizes the use of generic gaming machine components such as processors and memory.  Examiner recognizes that these steps are directed to a slot machine game and how to carry out the game in order to determine an award to provide.  Examiner recognizes this is directed to the abstract idea of organizing human activity for resolving a financial obligation since these are rules directed to managing a wagering game in order to determine a winner including following the rules of the game.  This judicial exception is not integrated into a practical application because it amounts to no more than playing of a game to determine a financial does not add extra elements or solutions that goes beyond the means to carry out the game outside of the known method of slot machines and free games provided including customization steps.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to carrying out the game and being directed to the exception of organizing human activity for the purpose of a financial obligation.  Specifically this is no more than a wagering game being carried out to determine an outcome.  Even with the inclusion of customization this is a known means to allow players to decide how to carry out a game and that the customization steps are purely directed to determine how to go about generating an ultimate outcome.  Specifically the number of possible instances that will be produced in order to determine if a player is a winner.
5.	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy) in view of Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda).
As per claim 1, Cuddy teaches a gaming device (abstract and Figs. 1A-2) comprising: a player interface (Fig. 2, item 44); a display system (Fig. 2, items 30 and 32); a control system comprising one or more processors (Fig. 2, item 38); and a memory in communication with the control system (Fig. 2, item 40), the memory storing a plurality of reel strips, each comprising non-configurable symbols and at least one triggering symbol (Figs. 8A-9B teaches a plurality of symbols comprising normal symbols used for winning combination and a triggering symbol (see symbol D) which is configurable to have a threshold associated with the symbol in order to determine a retrigger event), instructions which when executed by the control system cause the processor to: initiate a free game series in response to a trigger condition being met in a base game (paragraphs [0012]-[0013] and [0061] a secondary game is initiated 
As per claim 2, Cuddy teaches a device wherein the plurality of reel strips includes (i) a first set of reel strips, each reel strip of the first set of reel strips comprising configurable symbols and triggering symbols (Figs. 9A-9B teaches a plurality of symbols comprising normal symbols used for winning combination and a triggering symbol (see symbol D) which comprise at least a first set of reel strips (i.e. symbols to be generated on a reel)), and when executed by the processor, the instructions cause the processor to conduct at least one free game instance by: controlling the display to display at least a first game window comprising a plurality of columns of symbol positions (Figs. 9A-9B), wherein each reel 
As per claim 3, Cuddy does not teach a gaming device wherein when executed by the processor, the instructions cause the processor to conduct at least one additional feature game instance by: randomly selecting, using a random number generator, a symbol for each symbol position of each active window not occupied by a held configurable symbol from a reel strip of the second set of reel strips assigned to the respective symbol position, and holding any configurable symbols in place for each subsequent feature game instance.  However, Wortmann teaches a gaming device comprising a first set of symbols and a second set of symbols (Fig. 6A) and a random number generator to select symbols (paragraph [0071]) and locking down retrigger symbols during a bonus game until a sufficient threshold 
As per claim 7, Cuddy teaches a gaming device wherein the plurality of options includes first, second, and third options, each of the three options defining a different threshold number of configurable symbols for the trigger condition (Fig. 8C see options with at least three presented).
As per claim 8, Cuddy does not specifically teach a gaming device wherein: the first option defines six configurable symbols as the threshold number of configurable symbols, the second option defines five configurable symbols as the threshold number of configurable symbols, and the third option defines four configurable symbols as the threshold number of configurable symbols.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to 
As per claim 9, Cuddy teaches a gaming device wherein: the first option defines ten free games, the second option defines six free games, and the third option defines three free games.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to control the payout of the game by setting the desired ratio.  Specifically the set numbers are a design choice.	As per claims 10 and 19, Cuddy teaches a method of operating a gaming device and non-transitory computer-readable medium (abstract and Figs. 1A-2), readable by at least one processor (Fig. 2, item 38) comprising a display (Fig. 2, items 30 and 32) and a memory (Fig. 2, item 40) storing (i) a first set of reel strips, each reel strip of the first set of reel strips comprising configurable symbols and triggering symbols (Figs. 8A-9B teaches a plurality of symbols comprising normal symbols used for winning combination and a triggering symbol (see symbol D) which is configurable to have a threshold associated with the symbol in order to determine a retrigger event), the method comprising: initiating a free game series in response to a trigger condition being met in a base game (paragraphs [0012]-[0013] and [0061] a secondary game is initiated based on a triggering event in a first, or base, game); providing, via the display, a plurality of options, each option of the plurality of options specifying a number of free games and a threshold number of configurable symbols that sets an additional feature trigger condition 
As per claim 11, Cuddy teaches a method wherein the plurality of options includes three options comprising different threshold numbers of configurable symbols (Fig. 8C see options with at least three presented with different threshold amounts).
As per claim 12, Cuddy does not specifically teach a method wherein the different threshold numbers of configurable symbols are six, five and four configurable symbols.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for 
As per claim 13, Cuddy does not teach a method wherein: six configurable symbols corresponds to ten free games in a first option of the three options, five configurable symbols corresponds to six free games in a second option of the three options, and four configurable symbols corresponds to three free games in a third option of the three options.  However, Cuddy teaches a plurality of options with different number of free games to number of symbols required to retrigger (Fig. 8C).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since it is an obvious design choice to set the ratio of free games to the required number of configurable symbol since, as shown by some of the option in Cuddy, by requiring more configurable symbol for more free spins you provide a player the choice to choose if they wish to gamble on collecting more symbols for more spins or less symbols for less spins and thereby control their perceived odds while still allowing the operator to control the payout of the game by setting the desired ratio.  Specifically the set numbers are a design choice.
As per claim 14, Cuddy teaches a method wherein conducting one or more free games comprises: controlling the display to display at least a first game window comprising a plurality of columns of symbol positions (Figs. 9A-9B), wherein each reel strip of the first set of reel strips corresponds to a respective one of the plurality of columns of symbol positions (Figs. 9A-9B), selecting a plurality of symbols from each of the first set of reel strips (Figs. 9A-9B), controlling the display to display the selected symbols in the plurality of columns of symbol positions (Figs. 9A-9B), evaluating the selected symbols for winning combinations, and evaluating the selected symbols to determine whether the set additional feature trigger condition is met (Figs. 9A-9B and paragraphs [0072]-[0073], [0076]-[0077], and [0079] number of spins are carried out and a determination is made if the threshold is met to retrigger the game).

As per claim 20, Cuddy does not teach a medium wherein the configurable symbols that met the feature trigger condition are held in their respective positions from the free game to the feature game.  However, Wortmann teaches a gaming device (abstract) comprising locking down retrigger symbols during a bonus game until a sufficient threshold is reached to retrigger the game (paragraphs [0086]-[0088]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann and Suda, since Cuddy is modifiable to including locking triggering symbols on the game reels thereby removing the need for an additional collection means and allowing a player to perceive their number increasing towards the threshold on the actual game reels instead of needing to focus on another collection meter thereby further increasing player interest in the actual spinning reels.
Claims 4, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy), Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Suda (US Pub. No. 2013/0072286 A1 hereinafter referred to as Suda 2).
As per claims 4 and 16, Cuddy does not teach a gaming device or method wherein conducting each additional feature game instance further includes: determining whether an activation condition is met, and each time an activation condition is met, automatically activating another game window comprising a plurality of columns of symbol positions.  However, Suda 2 teaches a gaming device comprising a game wherein conducting at least one game instance by: determining whether a first activation condition is met, wherein the first activation condition comprises reaching a first threshold number of predetermined symbols in an active game window, responsive to the first activation condition being met, activating another game window comprising a plurality of columns of symbol positions (Figs. 6-9D and paragraphs [0055]-[0057] an instance of the game is spilt creating both a first and a second set of reels with corresponding reels trips wherein the triggering symbols are carried over for at least one additional play of the instances of the game).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined Cuddy with Wortmann, Suda, and Suda 2, since Cuddy is modifiable to include a plurality of other known features in the bonus game including the feature of activating additional instances of a game, as found in Suda 2, thereby providing to a player the entertainment of seeing more instances of a game being carried out at the same time.
As per claim 6, Cuddy does not teach a gaming device wherein when executed by the processor, the instructions further cause the processor to: activate a plurality of game windows when the plurality of additional feature game instances are initiated, and control the display to display the configurable symbols that met the feature trigger condition in each active game window at symbol positions .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy), Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Suda (US Pub. No. 2013/0072286 A1 hereinafter referred to as Suda 2) and Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa).
As per claim 5, Cuddy does not teach a gaming device wherein randomly selecting a symbol for each symbol position in the feature game instance comprises: assigning at least one reel strip from a first subset of the second reel strips to a respective symbol position of each active window, and assigning reel strips from a second subset of the second reel strips to any remaining symbol positions of each active window, wherein the first subset of second reel strips are configured to have a lower probability of a configurable symbol being selected by the processor than the second subset of second .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddy et al. (US Pub. No. 2005/0075163 A1 hereinafter referred to as Cuddy), Wortmann (US Pub. No. 2018/0122184 A1) and Suda et al. (US Pub. No. 2019/0295377 A1 hereinafter referred to as Suda) in view of Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa).
As per claim 17, Cuddy does not teach a method wherein selecting a symbol for each symbol position comprises assigning reel strips of the second set of reel strips to the respective symbol positions using a random process.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured 
As per claim 18, Cuddy does not teach a method wherein selecting a symbol for each symbol position comprises assigning reel strips of the second set of reel strips to the respective symbol positions using a random process.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Cuddy with Wortmann, Suda, and Fujisawa, since Cuddy is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play including selecting new reel strips randomly to replace a previous reel strip.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prabhu et al. (US Pub. No. 2017/0039802 A1) teaches a gaming device wherein the frequency of the game triggering symbol is controlled via player input such as wagering level.
Berman et al. (US Pub. No. 2016/0086431 A1) teaches a gaming device comprising player selectable options comprising number of free spins and a multiplier applied to the spins.
Berman et al. (US Pub. No. 2016/0049050 A1) teaches a gaming device comprising player selectable options comprising multiple number of free spins and respective multiplier applied to the spins for each option.
Englman (US Pub. No. 2010/0016055 A1) teaches a gaming device comprising player selectable volatility wherein possible winning combinations are modified.
Van Asdale (US Pub. No. 2016/0025201 A1) teaches a slot game comprising player selectable triggering symbol wherein the volatility is controlled based on the odds of a symbol being generated and the number of games awarded upon generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/15/2022